





Exhibit 10.3




KEY ENERGY SERVICES, INC.
AMENDED AND RESTATED 2019 EQUITY AND CASH INCENTIVE PLAN


PERFORMANCE-BASED
RESTRICTED STOCK UNIT AWARD AGREEMENT
THIS PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT, including Appendix
A and Appendix B attached hereto (this “Agreement”), dated as of ____________,
20___ (the “Date of Grant”), is made by and between Key Energy Services, Inc., a
Delaware corporation (the “Company”), and ____________ (the “Participant”).
R E C I T A L S:
WHEREAS, awards of Restricted Stock Units may be granted pursuant to the Key
Energy Services, Inc. Amended and Restated 2019 Equity and Cash Incentive Plan
(the “Plan”) as Performance Awards; and
WHEREAS, in recognition of the Participant’s services to the Company, the
Administrator has determined that it is in the best interests of the Company and
its stockholders to grant performance-based Restricted Stock Units to the
Participant pursuant to the terms of the Plan and subject to the further terms
and conditions set forth herein.
NOW, THEREFORE, in consideration for the services rendered by the Participant to
the Company and the mutual covenants hereinafter set forth, the parties hereto
agree as follows:
1.Grant of Restricted Stock Units. The Company hereby grants the Participant a
target award (this “Award”) of [•] performance-based Restricted Stock Units (the
“PSUs”). Up to 150% of the PSUs may become earned in accordance with the vesting
terms set forth in Section 4 below and Appendix B attached hereto (such PSUs
that become so earned, the “Earned PSUs”).
 
2.Dividend Equivalents. Each PSU that becomes an Earned PSU shall be credited
with dividend equivalents (the “Dividend Equivalents”) in an amount, without
interest, equal to the cumulative cash and stock dividends declared or paid on
one share of Common Stock, if any, following the Date of Grant and prior to the
date the Earned PSU is settled in accordance with Section 5.


3.Incorporation by Reference. The provisions of the Plan are incorporated herein
by reference. Except as otherwise expressly set forth herein, this Agreement
shall be construed in accordance with the provisions of the Plan and any
capitalized terms not otherwise defined in this Agreement shall have the
definitions set forth in the Plan. The Administrator shall have the authority to
interpret and construe the Plan and this Agreement and to make any and all
determinations thereunder, and its decision shall be binding and conclusive upon
the Participant and his or her legal representative in respect of any questions
arising under the Plan or this Agreement.




--------------------------------------------------------------------------------







4.Vesting of PSUs. Subject to the Participant’s (a) Continuous Service through
the last day of the applicable Performance Period (as defined on Appendix B) and
(b) compliance with the terms and conditions of this Agreement (including the
restrictive covenants set forth in Appendix A) (collectively, clauses (a) and
(b), the “Service Vesting Requirements”), the PSUs shall become Earned PSUs
subject to the achievement of specified performance goals (the “Performance
Goals”) in accordance with Appendix B. Following completion of the Performance
Period, the Administrator shall review and certify in writing whether the
Performance Goals for the Performance Period have been met. PSUs that do not
become Earned PSUs shall be automatically forfeited, without the payment of any
consideration therefor, as of the end of the Performance Period.


5.Settlement.


(a)Amount. The Company will deliver one share of Common Stock plus a cash amount
equal to the aggregate Dividend Equivalents, if any, for each Earned PSU, less
any withholding (as permitted pursuant to the Plan and Section 7 hereof).
Neither the value of shares of Common Stock nor the value of Dividend
Equivalents shall bear any interest owing to the passage of time. Neither this
Section 5 nor any action taken in accordance with this Section 5 shall be
construed to create a trust or a funded or secured obligation of any kind.


(b)Timing. Delivery in respect of the Earned PSUs and any associated Dividend
Equivalents will be made as soon as administratively practicable following
completion of the certification required by Section 4 above, and in any event
within 60 days following the end of the applicable Performance Period. Such
delivery shall be subject to the Participant’s continued compliance with the
restrictive covenants set forth in Appendix A.


6.Termination of Continuous Service. Except as otherwise provided in the
Participant’s employment agreement or the Plan, all unvested PSUs and any
Dividend Equivalents with respect thereto shall be forfeited, without the
payment of any consideration therefor, immediately and automatically upon
termination of the Participant’s Continuous Service for any reason.


7.Tax Withholding. The Company shall have the right to withhold from any
delivery of Common Stock due under the Plan and this Agreement an amount equal
to the applicable required withholding obligation in respect of any federal,
state or local tax.


8.No Rights as Stockholder. The Participant shall have no rights as a
stockholder with respect to the shares of Common Stock underlying the PSUs
unless and until the Participant has become the record holder of such shares.


9.Restrictive Covenants. The provisions of Appendix A attached hereto, which are
deemed to be part of this Agreement as if fully set forth herein, shall apply to
the Participant. By accepting this Agreement, the Participant agrees to be bound
by such provisions. The Participant further acknowledges and agrees that the
restrictive covenants contained in Appendix A are reasonable and enforceable in
all respects.


2


    


    



--------------------------------------------------------------------------------







10.Detrimental Activity.


(a)Upon delivery of Common Stock in respect of Earned PSUs, the Participant
shall certify in a manner acceptable to the Company that the Participant has not
engaged in any Detrimental Activity.


(b)The Administrator may cancel, rescind, suspend, withhold or otherwise limit
or restrict this Award, in whole or in part, at any time if the Participant
engages in any Detrimental Activity.


(c)In the event a Participant engages in Detrimental Activity after delivery of
Common Stock in respect of Earned PSUs and during any period for which any
restrictive covenant prohibiting such activity is applicable to the Participant,
such delivery may be rescinded within one (1) year after the Participant engages
in such Detrimental Activity. In the event of any such rescission, (i) if the
Participant still owns the Common Stock received pursuant to the Award, the
Participant shall return to the Company such Common Stock or (ii) if the
Participant no longer owns the Common Stock received pursuant to the Award, the
Participant shall pay to the Company an amount in cash equal to the value
received by Participant upon the sale of the Common Stock received pursuant to
the Award (the “Rescission Amount”), in such manner and on such terms and
conditions as may be required by the Company. The Company shall be entitled to
set-off the Rescission Amount against any amount owed to the Participant by the
Company, subject to compliance with including Section 409A of the Code, if
applicable, and other applicable laws.


11.Compliance with Laws, Regulations and Company Policies. The grant and
settlement of the PSUs hereunder shall be subject to compliance by the Company
and the Participant with all applicable requirements of state and federal laws
and regulatory agencies and with all applicable requirements of any stock
exchange on which the Common Stock may be listed at the time of such issuance or
transfer, if applicable. This Award shall also be subject to any applicable
clawback or recoupment policies, share trading and stock ownership policies of
the Company, and other policies that may be implemented by the Board from time
to time.


12.Section 409A. Any amounts payable with respect to the PSUs are intended to be
exempt from Section 409A of the Code in reliance on the short-term deferral
exemption set forth in the final regulations issued thereunder. If any amounts
payable with respect to the PSUs are determined to be subject to Section 409A of
the Code, such payments may only be made under this Agreement upon an event and
in a manner permitted by Section 409A of the Code. All payments to be made upon
a termination of employment may only be made upon a “separation from service”
under Section 409A of the Code. For purposes of Section 409A of the Code, each
payment shall be treated as a separate payment. In no event may the Participant,
directly or indirectly, designate the calendar year in which the payments under
this Agreement will be made. Notwithstanding anything in this Agreement to the
contrary, if the Participant is a “specified employee” as defined by Section
409A of the Code, then if and to the extent required by Section 409A of the
Code, any payment with respect to the PSUs upon a separation from service will
not be made before the date that is six months after the Participant separates
from service or such earlier date permitted by Section 409A of the Code.
Notwithstanding the foregoing, the Company and its Affiliates make no
representations


3


    


    



--------------------------------------------------------------------------------







that the PSUs provided under this Agreement are exempt from or compliant with
Section 409A of the Code and in no event shall the Company or any Affiliate be
liable for all or any portion of any taxes, penalties, interest or other
expenses that may be incurred by the Participant on account of non-compliance
with Section 409A of the Code.


13.No Right to Continuous Service. Nothing in this Agreement shall be deemed by
implication or otherwise to impose any limitation on any right of the Company or
any of its Affiliates to terminate the Participant’s Continuous Service at any
time. The grant of the PSUs is exceptional, voluntary and occasional and does
not create any contractual or other right to receive future grants of awards, or
benefits in lieu of awards, even if awards have been granted in the past.


14.Notices. All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be by registered or
certified first class mail, return receipt requested, facsimile transmission,
courier service or personal delivery:


If to the Company:


Key Energy Services, Inc.
1301 McKinney Street, Suite 1800
Houston, Texas 77010
Facsimile: 713-651-4559
Attention: General Counsel
If to the Participant:
At the address on file with the Company


All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five (5) business days
after being deposited in the mail, postage prepaid, if mailed; and when receipt
is mechanically acknowledged, if telecopied.
15.Bound by Plan. By accepting this Agreement, the Participant acknowledges that
he or she has received a copy of the Plan and has had an opportunity to review
the Plan and agrees to be bound by all of the terms and provisions of the Plan.


16.Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company, its successors and assigns, and on the Participant
and the Participant’s executors, administrators, heirs, and successors.


17.Amendment of this Award. Subject to Section 18 and subject to the terms of
the Plan, the Administrator at any time and from time to time may amend the
terms of this Award; provided, however, that the Participant’s rights under this
Award shall not be impaired by any such amendment unless the Company requests
the Participant’s consent and the Participant consents in writing, or except as
otherwise permitted under the Plan.




4


    


    



--------------------------------------------------------------------------------







18.Adjustment Upon Changes in Capitalization. The shares of Common Stock
underlying the PSUs and the Performance Goals may be adjusted as provided in the
Plan, including pursuant to Article 14 of the Plan. The Participant, by
accepting this Agreement, irrevocably and unconditionally consents and agrees to
any such adjustments as may be made at any time hereafter.


19.Transfer Restrictions. The PSUs may not be sold, transferred or otherwise
alienated or hypothecated.


20.Governing Law and Venue. The provisions of this Agreement shall be construed
and enforced in accordance with the laws and decisions of the State of Delaware,
without regard to such state’s conflict of law principles. Any dispute or
conflict between the parties shall be brought in a state or federal court
located in Wilmington, Delaware. The parties hereto submit to jurisdiction and
venue in Wilmington, Delaware and all objections to such venue and jurisdiction
are hereby waived.


21.Severability. If any provision of this Agreement or any part of any provision
of this Agreement is determined to be unenforceable for any reason whatsoever,
it shall be severable from the rest of the Agreement and shall not invalidate or
affect the other portions or parts of this Agreement, which shall remain in full
force and effect. Furthermore, each covenant contained in this Agreement shall
stand independently and be enforceable without regard to any other covenants or
to any other provisions of this Agreement.


22.Waiver. The waiver by the Company of a breach of any provision contained in
this Agreement shall not operate or be construed as a waiver of any subsequent
breach or as a waiver of any other provisions of this Agreement.


23.Entire Agreement. Except as otherwise provided in this Agreement, this
Agreement constitutes the entire agreement and understanding among the parties
hereto in respect of the subject matter hereof and supersedes all prior and
contemporaneous arrangements, agreements and understandings, both oral and
written, with respect to the subject matter hereof. Notwithstanding the
foregoing, and for the avoidance of doubt, the restrictive covenants contained
in Appendix A hereto shall be in addition to, and not in lieu of, any
restrictive covenants that the Participant is currently subject to with respect
to the Company or its Affiliates.


24.Interpretation. The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation of
construction, and shall not constitute a part of this Agreement. All references
to “including” shall be construed as meaning “including without limitation.”
Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed or resolved against any party hereto, whether under any rule of
construction or otherwise. On the contrary, this Agreement has been reviewed by
each of the parties hereto and shall be construed and interpreted according to
the ordinary meaning of the words used so as to fairly accomplish the purposes
and intentions of the parties hereto.


25.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original and all of which together shall
constitute one instrument.


5


    


    



--------------------------------------------------------------------------------







Delivery of an executed counterpart of this Agreement by facsimile or portable
document format (.pdf) attachment to electronic mail shall be effective as
delivery of a manually executed counterpart of this Agreement.


26.No Liability for Good Faith Determinations. The Company and the members of
the Board shall not be liable for any act, omission or determination taken or
made in good faith with respect to this Agreement or the PSUs granted hereunder.


27.Consent to Electronic Delivery; Electronic Signature. In lieu of receiving
documents in paper format, the Participant agrees, to the fullest extent
permitted by law, to accept electronic delivery of any documents that the
Company may be required to deliver (including prospectuses, prospectus
supplements, grant or award notifications and agreements, account statements,
annual and quarterly reports and all other forms of communications) in
connection with this and any other award made or offered by the Company.
Electronic delivery may be via a Company electronic mail system or by reference
to a location on a Company intranet, or third-party stock plan administration
website, to which the Participant has access. The Participant hereby consents to
any and all procedures the Company has established or may establish for an
electronic signature system for delivery and acceptance of any such documents
that the Company may be required to deliver, and agrees that his or her
electronic signature is the same as, and shall have the same force and effect
as, his or her manual signature.


[Signature Page Follows]




6


    


    



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Agreement effective as of the Date of Grant set forth above.
 
KEY ENERGY SERVICES, INC.
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:



By acceptance of this Award, the Participant (a) acknowledges receipt of the
Plan incorporated herein, (b) confirms that the prospectus for the Plan has been
made available to the Participant, (c) acknowledges that he or she has read this
Agreement, the Plan and the Plan prospectus and understands the terms and
conditions of them, (d) accepts this Award, (e) agrees to be bound by the terms
of the Plan and this Agreement (including the restrictive covenants set forth in
Appendix A attached hereto), and (f) agrees that all decisions and
determinations of the Administrator with respect to this Award shall be final
and binding on the Participant and any other person having or claiming an
interest under this Award.
The undersigned hereby accepts the terms of this Agreement and the Plan.
PARTICIPANT
 
 
 
 
 
Name:
 





SIGNATURE PAGE TO
PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT

--------------------------------------------------------------------------------








APPENDIX A
PROTECTION OF INFORMATION; NON-COMPETITION; NON-SOLICITATION
1.Non-Disclosure of Confidential Information. In the course of the Participant’s
employment with the Company or any of the Company’s direct or indirect
subsidiaries (collectively, “subsidiaries” or each a “subsidiary”), and the
performance of the Participant’s duties on behalf of the Company or any of its
subsidiaries, the Participant will be provided with, and will have access to,
Confidential Information (as defined below). In consideration, and as a
condition, of the Participant’s receipt of and access to Confidential
Information, and as a condition of the Company’s entry into this Agreement, the
Participant, both during the course of the Participant’s employment with the
Company or any of its subsidiaries and thereafter, shall not disclose any
Confidential Information to any person or entity and shall not use any
Confidential Information except for the benefit of the Company or its
subsidiaries or with the express written consent of the Chief Executive Officer
or the General Counsel of the Company. The Participant shall follow all Company
policies and protocols regarding the security of all documents and other
material containing Confidential Information (regardless of the medium on which
such Confidential Information is stored). This Section 1 shall apply to all
Confidential Information, whether known or later to become known to the
Participant during the period that the Participant is employed or affiliated
with the Company or any of its subsidiaries.


2.Permitted Disclosures. Notwithstanding the foregoing, or any other provision
of this Agreement or the Plan:


a.the Participant shall not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that is:
(i) made (A) in confidence to a federal, state or local government official,
either directly or indirectly, or to an attorney, and (B) solely for the purpose
of reporting or investigating a suspected violation of law; (ii) made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal; or (iii) protected under the whistleblower provisions
of applicable law;


b.in the event the Participant files a lawsuit for retaliation by the Company or
any of its subsidiaries for the Participant’s reporting of a suspected violation
of law, the Participant may (i) disclose a trade secret to the Participant’s
attorney and (ii) use the trade secret information in the court proceeding
related to such lawsuit, in each case, if the Participant (A) files any document
containing such trade secret under seal; and (B) does not otherwise disclose
such trade secret, except pursuant to court order; and


c.nothing shall prevent the Participant from lawfully, and without obtaining
prior authorization from the Company or any of its subsidiaries, (i) initiating
communications directly with, cooperating with, providing information to,
causing information to be provided to, or otherwise assisting in an
investigation by the U.S. Securities and Exchange Commission (the “SEC”) or any
other governmental or regulatory agency, entity, or official(s) (collectively,
“Governmental Authorities”) regarding a possible violation of any law; (ii)
responding to any inquiry or legal process directed to an employee individually
from any Governmental Authority; (iii) testifying, participating or otherwise
assisting in an action or proceeding by any Governmental Authorities relating to
a possible violation of law, including providing documents or other confidential
information to Governmental Authorities; or (iv) receiving an award for
information provided to the SEC or any other Governmental Authority. Neither the
Plan nor this Agreement (nor any other agreement between the Participant and the
Company or a subsidiary of the Company) shall be


A - 1

--------------------------------------------------------------------------------







construed or applied to require the Participant to obtain prior authorization
from the Company or any of its subsidiaries before engaging in any of the
foregoing conduct referenced in this Section 2, or to notify the Company or any
of its subsidiaries of having engaged in any such conduct.


3.Definition of Confidential Information. As used herein, “Confidential
Information” means all non-public or proprietary information of, or related to,
the Company or any of its subsidiaries, including all designs, ideas, concepts,
improvements, product developments, discoveries and inventions, whether
patentable or not, that (i) are acquired by or disclosed to the Participant
during the period that the Participant is or has been employed or affiliated
with the Company or any of its subsidiaries (whether acquired or disclosed
during business hours or otherwise and whether acquired or disclosed on the
Company’s premises or otherwise) or (ii) relate to the businesses or properties,
products or services of the Company or any of its subsidiaries (including all
such information relating to technical information, including engineering and
scientific research, development, methodology, devices and processes; formulas
and chemical compositions; blueprints, designs and drawings; financial
information, budgets, projections and results; business and marketing plans,
strategies, and programs; employee and contractor lists and records; business
methods, and operating and production procedures; pricing, sales data, prospect
and customer lists and information; supplier and vendor lists and information;
terms of commercial contracts, as well as all such information relating to
corporate opportunities, operations, future plans, methods of doing business,
business plans, strategies for developing business and market share, research,
financial and sales data, pricing terms, evaluations, opinions, interpretations,
acquisition prospects, the identity of customers or acquisition targets or their
requirements, the identity of key contacts within customers’ organizations or
within the organization of acquisition prospects, or marketing and merchandising
techniques, prospective names and marks). Moreover, all documents,
presentations, drawings, memoranda, notes, records, files, correspondence,
manuals, models, specifications, computer programs, e-mail, voice mail,
electronic databases, maps, data, models and all other writings or materials of
any type including or embodying any Confidential Information shall be the sole
and exclusive property of the Company or any of its subsidiaries and is subject
to the same restrictions on disclosure applicable to all Confidential
Information as set forth above. Confidential Information does not include any
information that is or becomes generally available to the public other than as a
result of a disclosure or wrongful act of the Participant or any of the
Participant’s agents or which was known to the Participant prior to his or her
employment with the Company.


4.Non-Competition; Non-Solicitation.


a.In granting this Award to the Participant, the Company provides the
Participant a further incentive to build the Company’s goodwill and links the
Participant’s interests to the Company’s long-term business interests. As an
inducement for the Company to grant this Award and enter into this Agreement,
and in order to protect the Confidential Information and the Company’s and its
subsidiaries goodwill, the Participant voluntarily agrees to the covenants set
forth in this Section 4. The Participant agrees and acknowledges that the
limitations and restrictions set forth herein, including the geographical and
temporal restrictions on certain activities, are (i) reasonable in all respects
and not oppressive, (ii) a material and substantial part of the Company’s
willingness to enter into this Agreement, and (iii) intended and necessary to
protect the Company’s and its subsidiaries’ Confidential Information, goodwill,
and substantial and legitimate business interests.
b.The Participant agrees that during the Prohibited Period, the Participant
shall not, without prior written approval of the Company, directly or
indirectly, for the Participant, or on behalf of or in conjunction with any
other person or entity of whatever nature:




A - 2

--------------------------------------------------------------------------------







i.engage in or carry on within the Market Area in competition with the Company
or any of its subsidiaries in any aspect of the Business, which prohibition
shall prevent the Participant from directly or indirectly owning, managing,
operating, becoming an officer, director, employee or consultant of, or
otherwise being affiliated with any person or entity primarily engaged in, or
planning to primarily engage in, the Business in the Market Area (A) in any
capacity if the Participant is a Vice President or above at the Company and (B)
in any capacity in which the Participant’s duties are the same or similar to
those performed for the Company or any of its subsidiaries if the Participant is
below the level of a Vice President at the Company; for purposes of this
provision, “primarily engage” means that at least twenty percent (20%) of the
gross revenue of a person or entity’s business is from business directly
competitive with the Business;


ii.appropriate any Business Opportunity of, or relating to, the Company or any
of its subsidiaries located in the Market Area;


iii.within the Market Area, solicit, canvass, approach, encourage, entice or
induce any (A) current customer or supplier of the Company or any of its
subsidiaries with whom or which the Participant had contact in the last
twenty-four (24) months of his or her employment with the Company or its
subsidiaries, (B) Prospective Customer or Supplier with whom or which the
Participant had contact in the last six (6) months of his or her employment with
the Company or its subsidiaries or (C) any such customer, supplier or
Prospective Customer or Supplier about whom or which the Participant obtained
Confidential Information, in each such case, to cease or lessen such customer’s
or supplier’s or Prospective Customer’s or Supplier’s business with the Company
or any of its subsidiaries in the Business;


iv.solicit, canvass, approach, encourage, entice or induce any employee or
contractor of the Company or any of its subsidiaries to terminate his, her or
its employment or engagement therewith, excluding general advertisements and
solicitations not targeted at the employees or contractors of the Company or its
subsidiaries; or


v.employ or cause any other person or entity to employ any person who was an
employee or contractor of the Company or any of its subsidiaries in the past six
(6) months.


Notwithstanding the above referenced limitations in Sections 4(b)(i), 4(b)(ii)
and 4(b)(iii), such limitations shall not apply following the termination of the
Participant’s employment with the Company and (as applicable) any of its
subsidiaries in those portions of the Market Area located within the State of
Oklahoma. Instead, the Participant agrees that, during the portion of the
Prohibited Period that occurs after the Participant is no longer employed by the
Company or any of its subsidiaries, the restrictions on the Participant’s
activities within those portions of the Market Area located within the State of
Oklahoma (in addition to those restrictions set forth in Sections 1 and 4(b)(iv)
and (v) herein) shall be as follows: the Participant will not directly or
indirectly solicit the sale of goods, services, or a combination of goods and
services from the established customers of the Company or any of its
subsidiaries.
c.For purposes of this Section 4, the following terms shall have the following
meanings:


i.“Business” means the business and operations that are the same or similar to
those performed by, or planning to be performed by, the Company or any of its
subsidiaries and for which the Participant obtained Confidential Information or
had direct or indirect


A - 3

--------------------------------------------------------------------------------







responsibilities during the period of the Participant’s employment with the
Company or any of its subsidiaries, which business and operations include (if
Participant obtained Confidential Information or had direct or indirect
responsibilities with respect to such business and operations on behalf of the
Company or any of its subsidiaries during the period of his or her employment)
without limitation: rig-based and coiled tubing-based well maintenance and
workover services, well completion and recompletion services, fluid management
services, and fishing and rental services.


ii.“Business Opportunity” shall mean any commercial, investment or other
business opportunity relating to the Business.


iii.“Market Area” means (A) onshore land areas in the Continental United States
within seventy-five (75) miles of any location that the Participant was either
based or performed material services on behalf of the Company or any of its
subsidiaries and (B) each of the following basins and oil and gas shale plays:
Bakken, Barnett, Denver-Julesberg, Eagle Ford, Fayetteville, Granite Wash,
Haynesville, Marcellus, Mississippi Lime, Niobrara, Permian, Powder River,
SCOOP, STACK, Tuscaloosa, Williston, and Woodford; provided, however, that a
basin or play shall not be included within the Market Area if (1) the
Participant had no direct or indirect responsibilities with respect to such
basin or play during the last twenty-four (24) months of the Participant’s
employment or engagement with the Company or any of its subsidiaries, or (2) the
Participant obtained no Confidential Information with respect to the Company’s
or any of its subsidiaries’ Business in such basin or play.


iv.“Prohibited Period” [shall mean the period during which the Participant is
employed by the Company or any of its subsidiaries and continuing for a period
of twelve (12) months following the date that the Participant is no longer
employed by the Company or any of its subsidiaries] Note to Draft: For Messrs.
Dodson’s and Coale’s and Ms. Hargis’ agreements. [shall mean the period during
which the Participant is employed by the Company or any of its subsidiaries and
continuing for a period of months equal to the monthly base salary amount
received by Participant as severance following the date that the Participant is
no longer employed by the Company or any of its subsidiaries; provided, however,
in no event shall the Prohibited Period exceed twelve (12) months following the
date that the Participant is no longer employed with the Company. For example,
if a Participant receives six (6) months’ base salary as severance, the
Prohibited Period for such Participant will be six (6) months following the date
that the Participant is no longer employed with the Company or any of its
subsidiaries. Notwithstanding the foregoing, the Prohibited Period with respect
to Section 4(b)(iv) of this Appendix A shall always be a period of twelve (12)
months]


v.“Prospective Customer or Supplier” shall mean, any person whom the Company,
has, within the six (6) months prior to the termination of Participant’s
employment with the Company or its subsidiaries, offered (by means of a personal
meeting, telephone call or targeted letter or written proposal, or other similar
communication) to, in the case of a customer, provide services competitive with
the Business or, in the case of a supplier, obtain services from such supplier.


d.Return of Confidential Information. Upon the termination of the Participant’s
employment with the Company or any of its subsidiaries, and at any other time
upon request of the Company, the Participant shall promptly surrender and
deliver to the Company all documents (including electronically stored
information) and all copies thereof and all other materials of any


A - 4

--------------------------------------------------------------------------------







nature containing or pertaining to all Confidential Information (including any
Company-issued computer, mobile devise or other equipment) in the Participant’s
possession, custody or control and the Participant shall not retain any such
document or other materials or property.


e.Specific Performance. Because of the difficulty of measuring economic losses
to the Company and its subsidiaries as a result of a breach of the foregoing
covenants, and because of the immediate and irreparable damage that would be
caused to the Company and its subsidiaries for which it would have no other
adequate remedy, the Participant agrees that the Company and each of its
subsidiaries shall be entitled to enforce the foregoing covenants, in the event
of a breach, by injunctions and restraining orders and that such enforcement
shall not be the Company’s or its subsidiaries’ exclusive remedy for a breach
but instead shall be in addition to all other rights and remedies available to
the Company and its subsidiaries, at law and equity.


f.Severability. The covenants in this Appendix A to the Agreement are severable
and separate, and the unenforceability of any specific covenant (or any portion
thereof) shall not affect the provisions of any other covenant (or portion
thereof). Moreover, in the event any arbitrator or court of competent
jurisdiction shall determine that the scope, time or territorial restrictions
set forth are unreasonable, then it is the intention of the Participant and the
Company that such restrictions be enforced to the fullest extent which the
arbitrator deems reasonable and this Agreement shall thereby be reformed.


g.Third-Party Beneficiaries. Each of the Company’s subsidiaries that is not a
signatory hereto shall be a third-party beneficiary of the Participant’s
representations, covenants and obligations set forth in this Appendix A and
shall be entitled to enforce such representations, covenants and obligations as
if a party hereto.




A - 5

--------------------------------------------------------------------------------








APPENDIX B


PERFORMANCE PERIOD; PERFORMANCE GOALS


Subject to satisfaction of the Service Vesting Requirements, the PSUs shall be
eligible to become Earned PSUs based on the Company’s free cash flow achievement
over the period beginning on January 1, 2020 and ending on December 31, 2022
(the “Performance Period”) in accordance with the terms set forth in this
Appendix B.
Establishment of Performance Years


The Performance Period shall be divided into three separate sub-periods (each, a
“Performance Year”) as follows:
2020 Performance Year:
January 1, 2020 - December 31, 2020
2021 Performance Year:
January 1, 2021 - December 31, 2021
2022 Performance Year:
January 1, 2022 - December 31, 2022



One-third of the PSUs granted under the Award will be allocated to each
Performance Year and will be eligible to become Earned PSUs, at the end of the
Performance Period, based on certified performance for that Performance Year and
the Participant’s satisfaction of the Service Vesting Requirements.


Performance Payout Calculation


Achievement of the Performance Goals with respect to each Performance Year will
be determined based on the Company’s FCF (as defined below) as compared to the
FCF Threshold, Target and Maximum established by the Committee for such
Performance Year. The FCF Threshold, Target and Maximum Performance Goals for
each of the 2021 and 2022 Performance Years will be established by the Committee
within the first 90 days of each respective year, and communicated to the
Participant as soon as practicable thereafter. For the 2020 Performance Year,
the FCF Threshold, Target and Maximum Performance Goals shall be as set forth in
the following table:
Performance Level
Performance Payout as a Percentage of Target*
Below Threshold
Less than negative $2,000,000
0%
Threshold
Negative $2,000,000
50%
Target
$0
100%
Maximum
$2,000,000 or greater
150%

* Achievement of FCF performance between the Threshold, Target and Maximum
levels set forth in the table above will be calculated using linear
interpolation; provided, however, that in no event will the performance payout
exceed 150%.


B - 1

--------------------------------------------------------------------------------







As used herein, “FCF” means operating cash flow less investing cash flow, both
as reported under Generally Accepted Accounting Principles, with proceeds from
the sale of a business and costs of a restructuring to be included or excluded
at the discretion of the Committee.
Change in Control


In the event of a Change in Control prior to the end of the Performance Period
in which this Award is not assumed by any successor entity or acquirer: (i) the
Performance Period shall be deemed to end as of the date of such Change in
Control, (ii) with respect to each Performance Year that ended prior to the date
of such Change in Control, performance shall be based on actual FCF achievement
for such Performance Year, and (iii) with respect to each Performance Year that
has not ended as of the date of such Change in Control (including the
Performance Year during which such Change in Control occurs), performance shall
be based on target achievement (100%) for such Performance Year.
    




B - 2